Exhibit 32.01 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the quarterly report of Essential Innovations Technology Corp. (the “Company”) on Form 10-Q for the three months ended April 30, 2015, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Jason McDiarmid, Chief Executive Officer of the Company, certify, pursuant to 18U.S.C. Section1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, to the best of my knowledge and belief: the Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and the information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. June 15, 2015 /s/JASONMCDIARMID/s/ Jason McDiarmid President, Chief Executive Officer, Chief Financial Officer, Treasurer and Director (Principal Executive Officer, Principal Financial Officer and Principal Accounting Officer)
